Exhibit 10.16.1

ARTHUR J. GALLAGHER & CO.

DEFERRED EQUITY PARTICIPATION PLAN

AWARD AGREEMENT

 

Participant

     [         ] 

Award Date

     [         ] 

Allocation of Annual Funding

   $ [         ] 

This Deferred Equity Participation Plan Award Agreement (this “Agreement”),
effective as of the Award Date shown above, between Arthur J. Gallagher & Co., a
Delaware corporation (the “Company”), and the Participant named above, sets
forth the terms and conditions of an allocation of Annual Funding (the “Award”)
under the Arthur J. Gallagher & Co. Deferred Equity Participation Plan (the
“Plan”). The Award is subject to all of the terms and conditions set forth in
the Plan and this Agreement. In the event of any conflict, the Plan will control
over this Agreement. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein. The
Participant hereby expressly acknowledges receipt of a copy of the Plan.

1. Allocation of Annual Funding. The Company hereby grants to the Participant
the allocation of Annual Funding in the amount specified above.

2. Vesting. The allocation of Annual Funding shall become vested as set forth in
Section 3 of the Plan. In the event the Participant’s employment with the
Company terminates for any reason other than those specified in Section 3(b) of
the Plan prior to the Vesting Date, then the Award shall automatically terminate
and be forfeited, cancelled and of no further force and effect. In the event
that the Award is the Participant’s first allocation of Annual Funding under the
Plan, then the vesting and forfeiture conditions in Section 3(a) of the Plan
shall also apply to the Award.

3. Payment. If the Award is the first allocation of Annual Funding the
Participant has received under the Plan, then within 30 days after the Award
Date, the Participant shall make a Distribution Election which shall specify the
Distribution Date and the form of payment for the Plan. If the Participant fails
to make such elections within such period, he or she shall be deemed to have
elected to receive a lump-sum payment on the six-month anniversary of the date
of Separation from Service with the Company. The Distribution Election shall
apply to all allocations of Annual Funding under the Plan other than as set
forth in the next sentence. For any Awards granted within one year of or after
the Participant’s original Vesting Date (for example, within



--------------------------------------------------------------------------------

one year of reaching, or after the Participant reaches, age 62), the
distribution shall be a lump-sum payment on the six-month anniversary of the
date of Separation from Service with the company. Participant may change his or
her Distribution Election only in accordance with the provisions set forth in
the Plan.

(a) Distribution Date. Pursuant to the Plan, the Participant’s Distribution
Election shall specify one of the following as the Participant’s Distribution
Date: (i) the Participant’s Vesting Date; (ii) the 6-month anniversary of the
date on which the Participant undergoes a Separation from Service with the
Company; or (iii) the first day of any calendar year beginning after the year in
which the Participant attains age 62, but not later than the calendar year in
which the Participant attains age 70.

(b) Form of Payment. Pursuant to the Plan, the Participant’s Distribution
Election shall specify to receive the Award in the form of: (i) a lump-sum
payment; (ii) ten substantially equal annual installment payments commencing on
the Distribution Date, and due on the next nine anniversaries of the
Distribution Date; or (iii) five equal annual installment payments commencing on
the Distribution Date, and due on the next four anniversaries of the
Distribution Date.

(c) Medium of Payment. Pursuant to the Plan, the Participant may make an
election to receive his or her Award in the form of shares of common stock of
the Company (“Common Stock”) or cash. The Participant acknowledges that the
default election is to receive the Award in the form of shares of Common Stock,
and that by signing this Agreement he or she makes the default election
irrevocably with respect to the Award. The Participant further acknowledges that
he or she must contact [    ] at [    ] for an alternate form, prior to signing
this Agreement, if he or she wishes to make an election other than the default
election.

4. Miscellaneous.

(a) Administration. Any action taken or decision made by the Company or the
Compensation Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon the Participant and all persons
claiming under or through the Participant. By accepting the Award or other
benefit under the Plan, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under the Plan by the Company or the Compensation Committee or its
delegates.

(b) Tax Withholding and Furnishing of Information. There shall be withheld from
any payment under this Agreement such amount, if any, as the Company determines
is required by law, including, but not limited to, U.S. federal, state, local or
foreign income, employment or other taxes incurred by reason of making of the
Award or of such payment. It shall be a condition to the obligation of the
Company to make payments under this Agreement that the Participant promptly
provide the Company with all forms, documents or other information reasonably
required by the Company in connection with the Award.

 

2



--------------------------------------------------------------------------------

(c) Clawback, Forfeiture or Recoupment. Any payment made to the Participant
under the Award will be subject to the restrictive covenants in Section 6 of the
Plan, the Company’s compensation recovery policy, as well as any other or
additional “clawback,” forfeiture or recoupment policy now existing or adopted
by the Company after the date of this Agreement.

(d) Beneficiary Designation. You may, by completing and returning the
appropriate form provided to you by the Company, name a beneficiary or
beneficiaries to receive any payment to which you may become entitled under this
Agreement in the event of your death under the circumstances described in, and
in accordance with, Section 17 of the Plan. You may change your beneficiary or
beneficiaries from time to time by submitting a new form in accordance with the
procedures established by the Company. If you do not designate a beneficiary, or
if no designated beneficiary is living on the date any amount becomes payable
under this Agreement, such payment will be made to the legal representatives of
your estate, which will be deemed to be your designated beneficiary under this
Agreement.

(e) Section 409A. This Agreement and the payment of the Award hereunder are
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated and other
official guidance issued thereunder, and this Agreement shall be administered
and interpreted consistent with such intent.

(f) Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

(signature page immediately follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:  

 

PARTICIPANT

 

 

4